    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    TREVIS L. FUNCHES,
                                       Plaintiff,
                  v.                                                        9:17-CV-1292
                                                                              (LEK/DJS)

    ANTHONY RUSSO, et al.,

                                       Defendants.
D




    APPEARANCES:                                      OF COUNSEL:

    TREVIS L. FUNCHES
    02-A-2668
    Plaintiff, pro se
    Upstate Correctional Facility
    P.O. Box 2001
    Malone, New York 12953
J




    HON. LETITIA JAMES                                HELENA LYNCH, ESQ.
    New York State Attorney General                   Assistant Attorney General
    Attorney for Defendants
    The Capitol
    Albany, New York 12224

    DANIEL J. STEWART
    United States Magistrate Judge
S




                                    DECISION and ORDER

                                       I. INTRODUCTION

           Plaintiff Trevis L. Funches commenced this civil rights action by filing a pro se civil

    rights complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”), together with an application

    to proceed in forma pauperis (“IFP”). Dkt. No. 1 (“Compl.”); Dkt. No. 5 (“IFP
    Application”).1        By Memorandum-Decision and Order filed February 15, 2018, the

    Honorable Lawrence E. Kahn granted Plaintiff’s IFP Application, dismissed several of

    Plaintiff’s claims, and directed service and a response for the claims that survived sua sponte

    review. Dkt. No. 7 (“February 2018 Order”).

             Prior to the completion of service, Plaintiff filed an Amended Complaint. See Dkt.

    No. 10 (“Am. Compl.”). Thereafter, counsel for the Defendants moved to dismiss the
D




    Amended Complaint. Dkt. No. 30. By Decision and Order filed December 6, 2018, the

    Honorable Lawrence E. Kahn approved and adopted the Report-Recommendation and Order

    of the undersigned and denied Defendants’ Motion to Dismiss. Dkt. No. 43.

             On December 20, 2018, Defendants answered the Amended Complaint, and a

    Mandatory Pretrial Discovery and Scheduling Order was issued. Dkt. No. 45 (“Answer”);
J




    Dkt. No. 47 (“Scheduling Order”). In March 2019, Plaintiff moved for summary judgment

    on his claims for relief. Dkt. No. 55. Pursuant to the Scheduling Order, discovery closed on

    June 21, 2019. See Scheduling Order at p. 5.

             In August 2019, Plaintiff filed a Motion to Supplement his Pleadings, together with

    a proposed supplemental pleading, which is presently before the Court. See Dkt. No. 57
S




    (“Motion to Supplement”); Dkt. No. 57-1 (“Prop. Supp. Compl.”). Defendants have opposed

    the Motion to Supplement. Dkt. No. 65 (“Opposition to the Motion to Supplement”).




             1
              Plaintiff’s initial application to proceed IFP was denied as incomplete and the action was administratively
    closed. Dkt. No. 4. Plaintiff then filed his IFP Application, and this action was re-opened. See IFP Application; Dkt.
    No. 6.

                                                             -2-
                    II. MOTION TO SUPPLEMENT THE COMPLAINT

                                   A. Relevant Legal Standard

           The filing of a supplemental pleadings is governed by Rule 15 of the Federal Rules

    of Civil Procedure. FED. R. CIV. P. 15. Specifically, Rule 15(d) allows a party, “[o]n motion

    and reasonable notice, . . . to serve a supplemental pleading setting out any transaction,

    occurrence, or event that happened after the date of the pleading to be supplemented.” FED.
D




    R. CIV. P. 15(d). In the case of proposed amendments where new defendants are to be added,

    the Court must also look to Rule 21 of the Federal Rules of Civil Procedure, which states that

    a party may be added to an action “at any time, on just terms.” FED. R. CIV. P. 21.

           The standard for a motion to supplement is the same as for a motion to amend the

    pleadings under FED. R. CIV. P. 15(a). Klos v. Haskell, 835 F. Supp. 710, 715 (W.D.N.Y.
J




    1993). Addition of parties under Rule 21 is also guided by the same liberal standard as a

    motion to amend under Rule 15. Fair Housing Development Fund Corp. v. Burke, 55 F.R.D.

    414, 419 (E.D.N.Y. 1972). Thus, leave to supplement should be given “absent evidence of

    undue delay, bad faith or dilatory motive on the part of the movant, undue prejudice to the

    opposing party, or futility.” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 283 (2d Cir.
S




    2000); see also Couloute v. Ryncarz, 2012 WL 541089, at *3 (S.D.N.Y. Feb. 17, 2012)

    (quoting Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d at 283); Albrecht v. Long Island R.R,

    134 F.R.D. 40, 41 (E.D.N.Y. 1991) (noting that a party may supplement to include

    subsequent occurrences “absent prejudice to the nonmoving party”).

           However, “[c]ourts regularly deny motions to amend where the moving party seeks

                                                 -3-
    to add claims involving collateral matters, based on different factual allegations and distinct

    legal theories, from the claims already at issue in a case.” Amusement Indus. v. Stern, 2014

    WL 4460393, at *13 (S.D.N.Y. Sept. 10, 2014); see also Mitchell v. Cuomo, 2019 WL

    1397195, at *3 (N.D.N.Y. Mar. 28, 2019) (adopting Magistrate Judge’s recommendation to

    deny motion to supplement where “[t]he proposed First Amendment claims are neither

    related to nor pertain to the allegations in the operative pleading, thus providing a basis to
D




    deny amendment under Rule 15(d)”); Beckett v. Inc. Vill. of Freeport, 2014 WL 1330557,

    at *6 (E.D.N.Y. Mar. 31, 2014) (“Supplemental pleadings are limited to subsequent events

    related to the claim or defense presented in the original pleading.” (internal quotation marks

    omitted)).

           In addition, leave to amend or supplement is properly denied “where the belated
J




    motion would unduly delay the course of proceedings by, for example, introducing new

    issues for discovery.” Grace v. Rosenstock, 228 F.3d 40, 53-54 (2d Cir. 2000) (internal

    citation omitted); see also Mitchell v. Cuomo, 2019 WL 1397195, at *3 (“Furthermore, denial

    of the motion to amend to add the First Amendment claims was proper because the addition

    of the claims would not promote the economic and speedy disposition of the controversy
S




    between the parties as framed in the operative pleading.”); Girard v. Hickey, 2016 WL

    915253, at *6 (N.D.N.Y. Mar. 4, 2016) (“[B]ecause this case presently includes multiple

    causes of action asserted against multiple defendants, the Court finds that the addition of

    numerous other defendants and unrelated claims arising at entirely distinct locations will

    necessarily prolong this action and impose additional expense on defendants. Moreover, the

                                                  -4-
    Court finds that adding these new claims would not aid in the efficient resolution of this

    action.”).

           The decision to grant or deny a motion to amend or supplement is committed to the

    sound discretion of the trial court and the court’s decision is not subject to review on appeal

    except for abuse of discretion. Fielding v. Tollaksen, 510 F.3d 175, 179 (2d Cir. 2007);

    Nettis v. Levitt, 241 F.3d 186, 192 (2d Cir. 2001).
D




                                             B. Analysis

           In support of his Motion, Plaintiff has submitted a proposed supplemental pleading

    which names nineteen individuals as Defendants, none of whom are currently Defendants

    in this action, and all of whom are alleged to be employed at Gouverneur Correctional

    Facility. See Prop. Supp. Compl. at pp. 1-2. Plaintiff’s proposed supplemental pleading is
J




    based on events that allegedly occurred following his arrival at Gouverneur Correctional

    Facility in October 2018. Id. at pp. 3-17.

           In their Opposition to the Motion to Supplement, Defendants argue that Plaintiff’s

    Motion should be denied because none of the proposed new allegations bear any relation to

    the allegations in the operative pleading, and allowing these unrelated allegations (and
S




    claims) in this action would undermine judicial efficiency and cause undue prejudice to

    Defendants. See generally Opposition to the Motion to Supplement. Upon review, the Court

    agrees.

           The allegations in the proposed supplemental pleading bear no relationship to the

    allegations in the Amended Complaint, which relate entirely to events that occurred in 2017

                                                  -5-
    and earlier at Eastern Correctional Facility. Compare Am. Compl. with Prop. Supp. Compl.

    Furthermore, discovery in this case closed almost two months before Plaintiff filed his

    Motion to Supplement. Thus, accepting Plaintiff’s proposed supplemental pleading would

    not serve the interests of justice, and would instead result in significant prejudice to the

    current Defendants. In addition, there is no apparent prejudice to Plaintiff in denying his

    motion at this time in light of the fact that he is free to commence a new lawsuit against the
D




    proposed new Defendants at Gouverneur Correctional Facility, arising from the alleged

    wrongdoing Plaintiff suffered at that facility. See Purcelle v. Thomas, 2019 WL 1762628,

    at *3 (N.D.N.Y. Apr. 22, 2019) (denying motion to supplement where Plaintiff would suffer

    no apparent prejudice if the motion was denied because he could pursue the claims in his

    proposed supplemental complaint by commencing a new action).
J




              For these reasons, Plaintiff’s Motion to Supplement is denied.

                                         III. CONCLUSION

              WHEREFORE, it is hereby

              ORDERED, that Plaintiff’s Motion to Supplement his Amended Complaint (Dkt. No.
S




    57) is DENIED; and it is further

              ORDERED, that the stay of the deadline for dispositive motions (see Dkt. No. 61),

    is LIFTED and the deadline for dispositive motions is reset for December 9, 2019; and it is

    further

              ORDERED, that Defendants shall respond pursuant to the Local Rules of this Court

    to Plaintiff’s Motion for Summary Judgment on or before December 9, 2019; and it is further

                                                  -6-
         ORDERED, that the Clerk serve a copy of this Decision and Order on the parties.

    IT IS SO ORDERED.

    Dated: October 15, 2019
           Albany, New York
D
J
S




                                            -7-
